  4:17-cr-03096-RGK-CRZ Doc # 114 Filed: 06/26/20 Page 1 of 1 - Page ID # 342




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                              4:17CR3096

       vs.
                                                              ORDER
RICHARD L. GATHERCOLE,

                    Defendant.


      IT IS ORDERED that the Plaintiff’s Motion to Extend Deadline to File
Responsive Brief (Filing no. 113) is granted. The Plaintiff shall file an answer and
responsive brief addressing all the claims in the motion, filing no. 106 and filing no.
107, no later than July 27, 2020. The defendant may file a reply no later than August
11, 2020.

      Dated this 26th day of June, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
